              Case 20-10553-CSS   Doc 399-3   Filed 04/30/20   Page 1 of 3



                                    EXHIBIT B




DOCS_DE:228154.1
               Case 20-10553-CSS              Doc 399-3        Filed 04/30/20        Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

ART VAN FURNITURE, LLC, et al.,1                              Case No. 20-10553 (CSS)

                                   Debtors.                   Jointly Administered

                                                              Re: Docket No. ____


                    ORDER GRANTING APPLICATION
            OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE,
PURSUANT TO BANKRUPTCY CODE SECTIONS 327(a) AND 328(a), BANKRUPTCY
    RULES 2014(a) AND 2016, AND LOCAL RULE 2014-1 FOR AUTHORITY
   TO EMPLOY AND RETAIN PACHULSKI STANG ZIEHL & JONES LLP AS
    COUNSEL TO CHAPTER 7 TRUSTEE, EFFECTIVE AS OF APRIL 7, 2020

                   Upon consideration of the Application (the “Application”)2 of Alfred T. Giuliano,

the chapter 7 trustee (the “Trustee”) to the estates of the above-captioned debtors (the

“Debtors”), pursuant to sections 327(a) and 328(a) of the Bankruptcy Code for authority to

employ and retain Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) as counsel to the Trustee,

effective as of April 7, 2020, the Court having reviewed the Application, and the Declaration of

Bradford J. Sandler (the “Declaration”); the Court finding that: (a) the Court has jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and this Court having the power to enter a final order consistent with Article III of the

United States Constitution; (b) notice of the Application and the hearing was sufficient under the


1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
   Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.


DOCS_DE:228154.1
              Case 20-10553-CSS          Doc 399-3     Filed 04/30/20      Page 3 of 3




circumstances; (c) the Court having determined that PSZ&J (the “Firm”) is a “disinterested

person” pursuant to § 101(14) of the Bankruptcy Code; and (d) the Court having determined that

the legal and factual bases set forth in the Application and the Declaration establish just cause for

the relief granted herein; and it appearing to the Court that the Application should be approved, it

is HEREBY ORDERED THAT:

                   1.   The Application is GRANTED as set forth herein.

                   2.   The Trustee is hereby authorized to retain and employ PSZ&J as counsel

pursuant to sections 327 and 328 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and

Local Rule 2014-1, effective as of April 7, 2020.

                   3.   PSZ&J shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Debtors’ cases in compliance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and any

applicable procedures and orders of this Court.

                   4.   PSZ&J is authorized to render professional services to the Trustee as

described in the Application.

                   5.   The Trustee and PSZ&J are authorized and empowered to take all actions

necessary to implement the relief granted in this Order.

                   6.   The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                   7.   This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




                                              2
DOCS_DE:228154.1
